Quorum (continuation)
At the start of the sitting this afternoon, therefore, I asked the opinion of at least one representative per group, as I had received a request for the quorum to be established in accordance with Rule 149 of our Rules of Procedure. This request was based on a written request from forty Members. In fact, to be entirely honest, 39 + 1, because the eleventh name on the list is completely illegible. I cannot tell you, we cannot tell you, who the fortieth signatory is on that list.
After a debate and having received the opinion of the Chairman of the Committee on Constitutional Affairs, I took responsibility and I also interpreted Rule 149(4) of our Rules of Procedure, which states that the Members who made a request for the quorum to be established shall be counted as present even if they are no longer in the Chamber.
I would like to draw your attention to the words 'no longer'. It does not say 'are not in the Chamber', but 'are no longer'. This implies that they must have been there previously. The 'previously' certainly does not refer to the fact that they were present in previous months, but most definitely to when the quorum request was made. I therefore specified that before the votes I would check whether the forty signatories were present, even if I was having trouble telling you who the fortieth one was.
According to the services, five of them are present. Having said this, if forty Members now stand up and make a request for the quorum to be established, I will do so. Are there forty Members who will stand up and make a request for the quorum to be established?
Mr President, could you verify whether there are 40 Members here, because it is very difficult to tell?
Mrs Gill, I think that, especially since this afternoon, I am beginning to learn Rule 149 by heart. You are referring to paragraph 5. It is the job of the President of the sitting, and him alone, if he decides to do so at any time, to establish that a quorum is not present. However, given the importance of the votes that we are going to hold, especially on the case of a person sentenced to death, I will not play this little game. If forty colleagues do not take responsibility by standing up, I will not establish the quorum.
Are there forty colleagues who will stand up? I do not see them. Therefore we will proceed to the vote.